Opinion issued June 25, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00503-CV



IN RE RALPH O. DOUGLAS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, Ralph O. Douglas, seeks relief
compelling the trial court to rule on his motion for default judgment.        

We deny the petition for writ of mandamus.   

Per Curiam 

Panel consists of Justices Jennings, Alcala, and Higley.  
1. 	The underlying case is Ralph O. Douglas v. Linda Porter and Marcelyn Curry,
Cause No. 200155507, in the 129th Judicial District Court of Harris County,
Texas, the Hon. Michael Gomez, presiding.